Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-4 and 7-20 are pending and being acted upon in this Office Action.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Rejection Withdrawn
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The declaration of Geert Mudde under 37 CFR 1.130(a) filed on June 7, 2021 is sufficient to overcome the rejection of claims 1, 3-4, 7, 9-18 and 20 based on Mudde et al (WO2014187743 publication, published November 27, 2014; PTO 892).  Specifically, Geert Mudde is a joint inventor of the present application and is also an inventor of the Mudde 1 patent application (WO2014187743). The Mudde 1 reference is owned by TYG Oncology Ltd. and the present application is owned by OncoQR ML GmbH. OncoQR ML GmbH was founded as a joint venture to further develop technology of TYG Oncology Ltd. for use in the treatment of gastrointestinal cancers, see paragraph 2 of Dr. Mudde’s declaration that explains that Dr. Mudde serves as the Chief Scientific Officer of both companies, as well as being a co-founder of both companies.  Paragraph 3 of the declaration further explains that Dr. Mudde oversaw and directly contributed to both the present invention and that of the Mudde 1 reference. Therefore, the subject matter claimed in the present application which was disclosed in the Mudde 1 reference was obtained from Dr. Mudde.   In view of this, Mudde 1 is not prior art under 35 USC § . 
Therefore, the rejection of claims 1, 3-4, 7, 9-18 and 20 under 35 U.S.C. 103 as being unpatentable over Mudde et al (WO2014187743 publication, published November 27, 2014; PTO 892) in view Kodandapani et al (US2012/0108455, published May 3, 2012; PTO 892) has been withdrawn.  

The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Mudde et al (WO2014187743 publication, published November 27, 2014; PTO 892) in view Kodandapani et al (US2012/0108455, published May 3, 2012; PTO 892) as applied to claims 1, 3-4, 7, 9-18 and 20 mentioned above and further in view of US20130243767 (Mudde 2 hereafter, published September 19, 2013; PTO 892) is hereby withdrawn because the addition of Mudde 2 does not cure the deficiency of Mudde 1 and Kodandapani.  Mudde 2 does not teach extracellular Her2/neu domain monomer linked to a peptide alpha-helix.  Furthermore, the unexpected result submitted in a Declaration by Greert Mudde under 37 C.F.R § 1.132 on August 5, 2019, rebuts any prima facie showing of obviousness. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Fedrick on June 17, 2021.

In the claims:
Claim 1, line 9, “an immunogen” has been changed to -- at least one immunogen --  
Claim 1, line 12, -- monomer -- has been inserted after “domain”. 

Conclusion
Claims 1, 3-4 and 7-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644